DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 27 July 2022. In view of this communication, claims 1-16 are pending in the application, with claims 3, 7-9, and 12-16 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 4; directed to claims 1-2, 3-6, and 10-11; in the reply filed on 27 July 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dardona et al. (US 2016/0007473 A1), hereinafter referred to as Dardona et al.
Regarding claim 1, Dardona et al. teaches a conductive interconnect structure, comprising: 
5a polymeric substrate shrinkable from an unshrunk state to a shrunken state; and (Figs. 2 and 3, paragraph 22: polystyrene or thermoplastics may be used for the polymeric substrate)
a plurality of compliant conductive microstructures (200/300) attached to the polymeric substrate, each compliant conductive microstructure comprising a plurality of micro elements (206), (Figs. 2 and 3, paragraph 24: printed traces 200/300 comprised of conductive particles 206)
10wherein, in response to selective application of heat, at least a portion of the polymeric substrate transitions from the unshrunk state (Fig. 2) to the shrunken state (Fig. 3) to increase an interconnect density of the plurality of compliant conductive microstructures (200/300). (Figs. 2 and 3, paragraph 24: disclosed method of shrinking the substrate provides from relatively high trace density)
Regarding claim 4, Dardona et al. teaches the conductive interconnect structure of claim 1, wherein at least some of the compliant conductive microstructures (300) define a first pitch (304) when in the shrunken state (Fig. 3, paragraph 24: the traces 300 have pitch 304 when in the shrunken state), and wherein, when in the unshrunk state, at least 25some of the compliant conductive microstructures (200) define a second pitch (204), the first pitch (304) being less than the second pitch (204). (Fig. 2, paragraph 24: traces 200 have pitch 204 when in unshrunk state; pitch 204 is greater than shrunken pitch 304)
Regarding claim 5, Dardona et al. teaches the conductive interconnect structure of claim 4, wherein the polymeric material is comprised of a thermoplastic material that is shrinkable to a 30fraction of its unshrunk size in response to the application of heat. (Paragraph 22: polystyrene or thermoplastics may be used for the polymeric substrate which is to be used in the shrinking method described in Fig. 1)
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Iwashita (US 2015/0284855 A1), hereinafter referred to as Iwashita.
Regarding claim 10, Iwashita teaches an electrical conducting assembly, comprising: 
a support body comprising a support surface;392865-17-10180-US-DIV (Fig. 5, paragraph 86: support 550 supports the heat-shrinking resin)
a conductive interconnect structure (510) carried by the support body (550) about the support surface, the conductive interconnect structure comprising: (Fig. 5, paragraph 86: support 550 supports the heat-shrinking resin 510)
a polymeric substrate (510) shrinkable from an unshrunk state to a shrunken state; and (paragraph 95: resin substrate 510 can be selectively heated to induce shrinking)
5a plurality of compliant conductive microstructures (520) attached to the polymeric substrate (510), each conductive microstructure (520) comprising a plurality of micro elements, (paragraph 97: the conductive microstructures are formed by precipitating an electroless plating liquid on the microstructures 520 on the substrate 510)
wherein, in response to selective application of heat, at least a portion of the polymeric substrate (510) transitions from the 10unshrunk state to the shrunken state to increase an interconnect density of the plurality of compliant conductive microstructures (520), thereby conforming the conductive interconnect structure (520) to the support surface of the support body (550). (paragraph 70: in response to the selective application of heat, the wiring pitch of the microstructures is reduced; therefore, density is increased; paragraph 93: the resin substrate 510 is shrunk in order to adhere it to the support body 550)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dardona et al. in view of Chaoyi et al. (US 2016/0192501 A1), hereinafter referred to as Chaoyi et al.
Regarding claim 2, Dardona et al. teaches the conductive interconnect structure of claim 1, wherein the polymeric substrate comprises a thermoplastic material. (Dardona et al. paragraph 22: polystyrene or thermoplastics may be used for the polymeric substrate)
Dardona et al. does not teach that the plurality of micro elements comprises a plurality of compliant conductive nanofibers. Chaoyi et al. does teach that the plurality of micro elements comprises a plurality of compliant conductive nanofibers. (Chaoyi et al. paragraph 235-236: Nanofibers may be used as elastic conductors in stretchable electronics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nanofibers of Chaoyi et al. in place of the conductive particles of Dardona et al. because the nanofibers of Chaoyi et al. undergo minimal resistance changes during stretching such that device performance remains consistent between shrunk/unshrunk states. (Chaoyi et al. paragraph 235-236)
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwashita in view of Dardona et al. and Chaoyi et al.
Regarding claim 11, Dardona et al. teaches the assembly of claim 10, but does not teach the plurality of micro elements comprises a plurality of compliant conductive nanofibers, and wherein the polymeric substrate comprises a thermoplastic material, the thermoplastic material configured to shrink to a fraction its original shape 20and size in response to the application of heat.
Chaoyi et al. does teach the plurality of micro elements comprises a plurality of compliant conductive nanofibers. (Chaoyi et al. paragraph 235-236: Nanofibers may be used as elastic conductors in stretchable electronics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nanofibers of Chaoyi et al. in place of the conductive particles of Dardona et al. because the nanofibers of Chaoyi et al. undergo minimal resistance changes during stretching such that device performance remains consistent between shrunk/unshrunk states. (Chaoyi et al. paragraph 235-236)
Dardona et al. does teach that the polymeric substrate comprises a thermoplastic material, the thermoplastic material configured to shrink to a fraction its original shape 20and size in response to the application of heat. (Dardona et al. paragraph 22: polystyrene or thermoplastics may be used for the polymeric substrate)
Further, one of ordinary skill in the art would have known that a thermoplastic polymer is well known for its heat shrinkability, desirable in heat shrinking substrates for printed circuit boards. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic polymer for the shrinking substrate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the conductive interconnect structure of claim 1, wherein an unshrunk portion of the polymeric substrate defines a first interconnect density region, and wherein a shrunk portion of the polymeric substrate defines a 5second interconnect density region, wherein a first section of the compliant conductive microstructures associated with the first interconnect density region extend continuously to a second section of the compliant conductive microstructures associated with the second interconnect density region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mathias et al. (US 4725478 A) teaches a shrinkable printed circuit board
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847